STATE OF LOUISIANA
                  COURT OF APPEAL, FIRST CIRCUIT

SPATE        OF    LOUISIANA                                                            NO.    2021     KW    1530

VERSUS


JAMES        JERROD      SPIKES,       JR.                                                MARCH        28,    2022




In     Re:          James      Jerrod          Spikes,         Jr.,        applying       for        supervisory
                    writs,        22nd         Judicial          District              Court,         Parish         of

                    Washington,          No.    15- CR4- 128964.



BEFORE:             Mr DONALD,
                       -            LANIER,         AND    WOLFE,          JJ.


          WRIT      DENIED.        See       the    actions           of    this       court     in     State        v.

Spikes,           2021- 0998 (     La.       App.    1st    Cir.        10/ 18/ 21),          2021    WL     4844337
     unpublished),          and    State       v.   Spikes,           2019- 0203 (      La.     App.       1st   Cir.
4/    29/ 19),        2019        WL      1900402 (            unpublished)              wherein             relator

presented           alternative          arguments         but    sought         the    same    relief.


                                                          JMM
                                                       WIL
                                                          EW




COURT        OF   APPEAL,      FIRST     CIRCUIT




         rEPPUY       CLERK    OF      COURT
                   FOR   THE   COURT